MORGAN, J.,
Concurring. — I concur in the conclusion reached by the Chief Justice, but do so upon the ground that see. 8 of the act of 1901 under consideration provides only for taking an easement or right of way upon or across school lands. It does not provide for the sale or leasing of such lands and is not, therefore, in contravention of sec. 8, art. 9 of the constitution, nor does it violate the prohibitive provisions of the act of Congress granting school lands to Idaho. It does not appear to me that the right or power of eminent domain is involved in this case.